DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Palmieri on 02/01/2022.
The application has been amended as follows: 
In the claims:
Regarding claim 1:
In line 8, delete “.” and replace with:
“, and a spool configured to slide within a track that opens or closes a curtain.”  
Allowable Subject Matter
	The following is an examiner’s statement for reasons of allowance:
Claims 1-9 and 11-20 are considered allowable. 
It is noted that the examiner is interpreting the term “breakaway carrier” as a carrier that is “designed to break when a certain level of pulling pressure is exerted on the curtain.  Such carriers are referred to as breakaway carriers” as described and defined in paragraph 0003 lines 1-3 of the specification.  It is found, via the specification, unreasonable to apply prior art in which the “carrier” is not designed or configured to break when a certain level of pulling pressure is exerted.  Especially 
Also, to make the record clear, the recitation “the breakaway carrier is a spool carrier” is interpreted as --the breakaway carrier is a breakaway spool carrier--.
Although many of the claimed elements are known in the prior art, the examiner finds that the combination of positively required structure along with the intended use language recited in the only independent claim would require hindsight to apply art and/or a piece-meal rejection and/or an unreasonable interpretation in order to reject the claims.
Claim 1 is allowable because the closest prior art of record does not teach “the first holder or the second holder comprises three of the one or more first legs or three of the one or more second legs, and a spool configured to slide within a track that opens or closes a curtain” along with the other requirements in the claim. The examiner considered applying reference US 1721338 to the claim, interpreting the first holder as including the two legs that make up element 19 and the left leg of element 18 (as depicted in fig. 4), and interpreting the second holder as only the right leg of element 18 (from fig. 4). This was found to be unreasonable. The examiner also considered applying EP 2530234, but this was not found to teach a spool configured to slide within a track that opens or closes a curtain. Any combination with this reference was found to be unreasonable. Claims 2-9, 11, and 13 are allowable because they depend from claim 1.
Claim 12 is allowable because the closest prior art of record does not teach that “the chain is threaded through a hole of a privacy or cubicle curtain”. The examiner considered modifying reference US 2009/0288784, which teaches a flexible strap (150) threaded through a hole of a privacy curtain (156, as shown in fig. 5), with reference US 1721338 which teaches a breakaway carrier (14) with a first holder (19) with multiple legs, and a second holder (18) with multiple legs, a central leg (15), and a chain (12), but the combination was found to be unreasonable as the chain (15) is used to connect the carrier to a 
Claims 14 is allowable because the closest prior art of record does not teach that “the chain is threaded through a hole of a privacy or cubicle curtain”. The examiner considered modifying reference US 2009/0288784, which teaches a flexible strap (150) threaded through a hole of a privacy curtain (156, as shown in fig. 5), with reference US 1721338 which teaches a breakaway carrier (14) with a first holder (19) with multiple legs, and a second holder (18) with multiple legs, a central leg (15), and a chain (12), but the combination was found to be unreasonable as the chain (15) is used to connect the carrier to a curtain rod, and not to connect a curtain directly to the carrier. Claims 15-20 are allowable because they depend from claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634